Citation Nr: 0122558	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  96-29 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1991 rating decision which denied entitlement to a 
total disability rating based on unemployability due to 
service-connected disability (TDIU).  

2.  Entitlement to an effective date prior to July 1, 1994 
for the assignment of a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran was born in July 1928 and served on active duty 
from December 1950 to November 1952.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In May 2001, the veteran appeared before the undersigned 
Member of the Board at the RO and gave testimony in support 
of his claim.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  By an August 1991 rating decision, the RO denied the 
veteran's June 1991 claim for entitlement to TDIU.  The 
veteran did not appeal that decision, and it became final.  

3.  The veteran has not shown that the correct facts as they 
were known at the time of the August 1991 adjudication were 
not before the VA, or that statutory or regulatory provisions 
extant at that time were incorrectly applied.  

4. The August 1991 rating decision was reasonably supported 
by the evidence then of record, and was consistent with VA 
law and regulations then in effect.

5.  The veteran was in receipt of a total disability rating 
by reason of hospitalization and convalescence for a service 
connected disability from May 23, 1993 through June 1994.  

6.  Total disability based on unemployability due to service-
connected disability is not shown by the evidence of record 
prior to 1994.  


CONCLUSIONS OF LAW

1.  The rating decision of August 1991, which denied TDIU did 
not contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2000).

2.  An effective date for an award of a TDIU prior to July 1, 
1994 is not in order.  38 U.S.C.A. § 5110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)); 38 C.F.R. §§  
3.400, 4.16 (2000); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and the recently enacted implementing regulations.  By 
virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  When the appellant testified before a hearing 
officer at the RO in December 1996, as well as before the 
undersigned in May 2001, the appellant was given notice of 
the evidence necessary to substantiate the claim.  Thus, the 
duty to suggest evidence was met at the time of the hearings 
pursuant to 38 C.F.R. § 3.103 (2000).  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, and it appears that all evidence identified by 
the appellant relative to this claim has been obtained and 
associated with the claims folder.  

Although the RO did not readjudicate this case after the VCAA 
enactment, it is the determination of the Board that there is 
no resultant prejudice to the veteran inasmuch as the issues 
before the Board are claims that involve prior rating actions 
and such claims must be adjudicated based upon the facts and 
evidence before the RO at the time of the rating actions in 
question.  Generally see Livesay v. Principi, No. 00-51 (U.S. 
Vet. App. Aug. 30, 2001) (per curiam) (en banc).  Moreover, 
as noted above, the notice provisions of the VCAA have been 
met inasmuch as the veteran and his representative have been 
informed by the SOC of the governing law and regulations in 
this case, and there are no apparent gaps in the available 
pertinent evidence which could be filled by further 
development.

The veteran claims that the August 1991 rating decision by 
the RO which denied TDIU contains clear and unmistakable 
error.  He argues that the RO failed to properly evaluate the 
evidence, and did not take into account that he had a nervous 
disability which affected his ability to pursue his claim.  
He has pointed out that the RO stated in its rating action of 
August 1994 that the effective date was in July 1991, but 
assigned an effective date in July 1994.  He contends in 
effect that the benefit should have been granted in August 
1991, and made effective from the date of his June 1991 
claim.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  For the above 
purposes, disabilities resulting from common etiology or a 
single accident will be considered as one disability.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000). A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration for veterans who are 
unemployable due to service-connected disabilities but who do 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his or her ability to keep and maintain 
substantially gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2000).  The question in a TDIU 
case is whether the veteran is capable of performing the 
physical and mental acts required by employment in general 
and not whether the veteran is, in fact, employed.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The veteran's 
ability to maintain a specific job or a specific type of past 
employment is also not a controlling factor.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991). 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part. 38 C.F.R. § 
3.104(a) (2000). The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has provided that if a claimant wishes to reasonably raise 
CUE "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error...."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993). The Court continued to 
state that:

"If a claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger." Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Factual Background

Prior to the rating action in issue, the veteran had 
undergone a total knee replacement for his service connected 
left knee disability in December 1989.  By a rating action of 
February 1990, he was rated as 100 percent disabled under 
38 C.F.R. § 4.30 for a period of convalescence through 
January 1990 and then rated as 100 percent disabled on a 
schedular basis for a 12 month period, pursuant to the 
provisions of Diagnostic Code 5055 which provides for such a 
rating for one year following the implantation of a knee 
prosthesis.  A 30 percent rating was assigned as of February 
1991.  Following a January 1991 claim for an increase in his 
30 percent rating, the veteran was examined in April 1991.  
At that time he reported that he had been working full time 
since April 1989 at a racetrack, but had lost 5 months from 
work due to his knee problems.  He had been working from 
January until the time of the examination.  A rating action 
of May 1991 increased the 30 percent rating to 60 percent.  

In his June 1991 claim for unemployability benefits, the 
veteran stated that his last full time job was as a foreman 
for Libby glass in 1987.  He reported two years of college 
education.  He indicated that he was not working and when he 
sought work he was told that he was either overqualified, too 
old or too disabled physically to do the job.  Evidence 
considered by the RO at the time of the August 1991 decision 
included the veteran's June 1991 claim for benefits, a VA 
Form 21-4192 from the veteran's former employer, VA 
examination reports, VA outpatient treatment records, and 
private medical records.  The VA examination report dated in 
April 1991 showed that the veteran reported that he was 
employed at Louisiana Downs and had been since April 1989.  
On orthopedic evaluation, he reported that he last worked 
full time about 5 months prior and that he currently had a 
job in which he was sitting almost all of the time and was 
thus able to work in spite of his knee problems.  In a VA 
Form 21-4192 received by the RO in July 1991 from a former 
employer, Libby Glass, it was reported that the veteran had 
retired in April 1987, and that no concessions had been made 
to the veteran by reason of age or disability.  

The RO denied the veteran's claim for TDIU in August 1991, 
finding that the veteran did not stop working in 1987 due to 
his service-connected disabilities and that the record did 
not show that his service-connected disabilities currently 
prevented him from performing some form of substantially 
gainful employment.  The veteran was informed of this 
decision that same month, and he did not timely disagree.  

In 1991, as now, a total rating for compensation purposes 
based on unemployability would be awarded where the evidence 
showed that the veteran was precluded from obtaining or 
maintaining any gainful employment, consistent with his 
education and occupational experience, by reason of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1991).  

The evidence of record at the time of the August 1991 RO 
decision did not demonstrate that the veteran was 
unemployable as a result of his service-connected disability. 
The veteran has not shown that the correct facts, as they 
existed at the time, were not before the adjudicator in 
August 1991, or that the statutory or regulatory provisions 
extant at that time were incorrectly applied.  No assertion 
has been made with any degree of specificity as to what error 
of fact was made or how a different application of laws and 
regulations would dictate a "manifestly different" result.  
Fugo. Rather, the effect of the veteran's contentions is that 
he is merely asserting disagreement with how the RO evaluated 
the facts before it at that time.  In other words, he has 
merely asserted that the RO should have viewed the evidence 
differently.  This is an assertion which is inadequate to 
raise a CUE claim. Id.

In addition to having had all the probative correct facts 
before it, the Board finds that the RO correctly applied the 
pertinent law and regulations in considering the evidence.  
At the time of the August 1991 decision, the evidence did not 
establish that the veteran's service-connected disabilities 
(his knee condition and deep vein thrombosis which was rated 
as noncompensable) were of such severity that he was 
precluded from gainful employment.  A former employer 
reported that the veteran had retired from his job there in 
1987 with no time lost due to disability.  He had indicated 
on a then-recent VA examination that he was employed on a 
full time basis because he had found a job where he could sit 
down.  There was more than sufficient evidence in the record, 
when the RO made its decision, to make that decision tenable.  
The RO neither ignored the facts nor the law; it committed no 
undebatable error which would have provided a manifestly 
different result.

As previously noted, the RO advised the veteran of its August 
1991 decision that same month, and the veteran did not timely 
appeal.  Thus, that decision became final.  38 U.S.C.A. § 
7105 (West 1991).  In an April 1994 letter to the RO, while 
the veteran was in receipt of a total rating under 38 C.F.R. 
§ 4.30, he argued that he should be entitled to a 100 percent 
evaluation since he was unemployable.   By a rating action in 
August 1994, the RO granted a TDIU effective from July 1, 
1994, the day after his total rating under 38 C.F.R. § 4.30 
ended.  In January 1996, the veteran claimed that the 
effective dated for his TDIU award should have been in July 
1991, based on the date of his original claim.  

VA will grant a total rating based on individual 
unemployability where the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  As noted previously, the RO 
determined that the veteran was entitled to a total 
disability rating based on unemployability in an August 1994 
rating action and assigned an effective date of July 1, 1994.  

Under the law, in the context of this issue on appeal, the 
effective date of an award of a total rating based on 
unemployability is the earliest date as of which it is 
factually ascertainable that such benefit was warranted if a 
claim is received within one year from such date, otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o).  In cases where the evidence is received after the 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (2000).  

In asserting entitlement to an effective date earlier than 
July 1, 1994, for an award of a TDIU, the veteran contends 
that the proper effective date for his TDIU should be earlier 
in that he had not been able to work since 1987.  

As noted above, the presently assigned effective date for the 
veteran's TDIU, is the date on which his previously assigned 
total convalescent and schedular ratings due to his left knee 
total replacement expired (i.e., May 23, 1993 to June 30, 
1994), and the 60 percent rating for the left knee disability 
was reinstated.

The Board is mindful that a TDIU might be awarded even if the 
requisite schedular criteria is not met if a claimant is 
nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities". 38 C.F.R. § 4.16(b).  Thus, the 
Board is required to look at all communications in the claims 
folder that may be interpreted as applications for claims, 
formal and informal, for increased benefits, and then, look 
to all other evidence of record to determine the "earliest 
date as of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the veteran submitted a formal application for 
TDIU in June 1991.  As discussed hereinabove, that benefit 
was denied by the RO in August 1991 because the evidence did 
not demonstrate that the veteran was unemployable as a result 
of his service-connected disabilities. As the veteran did not 
timely appeal that denial, and the Board has determined that 
he has not presented a valid claim of CUE in the August 1991 
rating action, that decision is final for purposes of 
establishing an earlier effective date.  

The Board must then look to the record to see when the 
veteran presented a new formal or informal claim of 
entitlement, or when entitlement otherwise arose.  The record 
shows that from December 1989 to January 1991, the veteran 
was receiving a total rating due to a left knee replacement.  
He again received total rating from May 23, 1993 through June 
1994 because of another surgical replacement.  Thus, the 
veteran's claim for a TDIU encompasses the time period from 
February 1, 1991 to May 23, 1993 when he was not in receipt 
of a total disability rating.  

In August 1993, the RO received a statement from the veteran 
requesting that the total rating for his left knee disability 
due to surgery be extended until he could get back on his 
feet to continue his schooling and work at the VA facility.  
In a rating action in August 1993, the temporary total rating 
was extended to June 1994.  In August 1993, the RO also 
received an application for a work-study allowance from the 
veteran.  In April 1994, the RO received a statement from the 
veteran in which he reported that he wished to be compensated 
at 100 percent permanently since his pain and disability were 
the source of his forced early retirement.  In August 1994 
the RO granted TDIU benefits, effective July 1, 1994.  In the 
discussion portion of the rating decision the effective date 
was incorrectly typed in as July 1991; however, that entry 
was revised by a pen and ink correction by one of the signers 
of the rating action.  Furthermore, the concluding summation 
on the rating sheet set forth the correct intended date of 
July 1, 1994.  

VA treatment records associated with the claims folder detail 
treatment for the veteran's various complaints, related to 
service-connected and nonservice-connected disabilities.  A 
report of a VA examination conducted in June 1994 found mild 
functional loss of the left knee.  VA outpatient records 
dated between June 1993 and July 1994 reflect treatment for 
left knee complaints; however there is no indication in the 
records that the veteran was unemployable.  While the Board 
notes that the RO initially incorrectly noted in the 
discussion portion of the rating action that the effective 
date was July 1991, this was no more than a typographical 
error which was subsequently corrected.  

Simply put, what the record after August 1991 and before May 
23, 1994 does not include is a claim, either formal or 
informal, of entitlement to unemployability benefits due to 
service connected disorders alone or a medical statement 
suggesting that the veteran was unemployable due to his 
service- connected disabilities alone.  The correspondence 
noted from the veteran concerns his temporary total rating or 
his application for a work study allowance.  None of this 
evidence can reasonably be construed as a claim for TDIU.  In 
addition, the medical evidence relates to his left knee 
surgery and follow-up; however there is nothing in these 
records that suggests that the veteran is permanently 
unemployable due to service-connected disability.  

Upon review of the evidence, the Board finds that entitlement 
was not clinically established in the time period noted above 
when a 100 percent temporary total rating was not in effect.  
It follows, that the effective date for the total rating due 
to unemployability cannot be any earlier than July 1, 1994, 
the date that the total rating based on the replacement of 
the prosthesis expired.  Hence, in the absence of any 
intervening claim, in the absence of medical evidence 
demonstrating that a TDIU was factually ascertainable prior 
to May 1993, and in view of the total record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an effective date for the grant of a TDIU earlier than 
July 1, 1994.  

In rendering this decision, the Board notes that the 
veteran's hearing testimony both before the hearing officer 
and before the undersigned has been thoroughly reviewed and 
considered.  The veteran's contentions contained therein are 
not supported by the evidence of record.  



ORDER


Clear and unmistakable error not having been found in the 
rating decision of August 1991, which denied entitlement to a 
total disability rating based on unemployability due to 
service-connected disability, the appeal on that issue is 
denied.

An effective date prior to July 1994 for an award of a total 
disability based on unemployability due to service-connected 
disabilities is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

